DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7-15 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-5 and 7-13; prior art fails to disclose or fairly suggest, inter alia, a method of operating a power converter comprising: operating a first power converter that provides a first portion of a total power provided to a load; operating a second power converter that provides a second portion of the total power provided to the load; and limiting a resonant voltage of the first resonant primary by controlling energy in the first resonant primary, the controlling during periods of time when the first portion is larger than the second portion wherein controlling energy in the first resonant primary further comprises extracting power, during a positive half-cycle of the switching frequency or a negative half-cycle of the switching frequency, from the first resonant primary and storing the power in a clamp capacitor.
Claims 14, 15, 19-20; prior art fails to disclose or fairly suggest, inter alia, an interleaved power converter comprising: a load-balancing circuit configured to limit a resonant voltage of the first resonant primary or the second resonant primary that, in operation of the interleaved power converter, has a higher peak-to-peak resonant voltage wherein the load-balancing circuit further comprises: a first diode defining an anode coupled to the first resonant primary, and a cathode; a second diode defining an anode coupled to the second resonant primary, and a cathode; and a clamp capacitor having a first lead coupled the cathodes, and a second lead coupled to a reference voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0123374 Vinciarelli discloses an autoranging power converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/GARY L LAXTON/Primary Examiner, Art Unit 2896                                           9/1/2022